

116 S4566 IS: Modernizing Notice of Lease Terminations for Servicemembers Act of 2020
U.S. Senate
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4566IN THE SENATE OF THE UNITED STATESSeptember 14, 2020Ms. Warren (for herself, Mr. Portman, Mrs. Blackburn, Mr. Boozman, Mr. Tester, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to provide clarification of delivery of notice of termination of leases of premises and motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Modernizing Notice of Lease Terminations for Servicemembers Act of 2020.2.Clarification of delivery of notice of termination of leases of premises and motor vehicles for purposes of relief under Servicemembers Civil Relief Act(a)In generalSection 305(c)(2) of the Servicemembers Civil Relief Act (50 U.S.C. 3955(c)(2)) is amended—(1)in subparagraph (B), by striking or at the end;(2)in subparagraph (C), by striking the period and inserting ; or; and(3)by adding at the end the following new subparagraph:(D)by electronic means, including—(i)the direct delivery of material to an electronic address designated by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee);(ii)the posting of material to a website or other internet or electronic-based information repository to which access has been granted to the lessee, the lessor (or the lessor’s grantee), or the lessor’s agent (or the agent’s grantee); and(iii)other electronic means reasonably calculated to ensure actual receipt of the material by the lessor (or the lessor’s grantee) or the lessor’s agent (or the agent’s grantee)..(b)Effective dateThe amendments made by subsection (a) shall apply to delivery of notice of lease terminations on or after the date the enactment of this Act.